Citation Nr: 0505564	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  92-15 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1986 to 
October 1986, and from November 1987 to July 1991.  The 
veteran further served in the reserves prior to his second 
period of active service, but these dates are not verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This issue has been before the Board several times.  Most 
recently, the veteran's claim was before the Board in January 
2003, at which time it was denied.  The veteran appealed the 
Board's denial of this claim to the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 2003, the Court granted 
a joint motion to vacate the previous, January 2003 Board 
decision, and remand the appeal to the Board for further 
development, including compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).

Accordingly, the Board remanded the claim in April 2004 for 
further development in compliance with the Court's October 
2003 order.  Regretfully, for reasons explained below, the 
Board finds it is again necessary to remand this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the veteran argues 
that the increase in hearing loss demonstrated in his service 
medical records at the end of his second period of active 
service shows an increase in hearing loss that represents 
aggravation of his pre-existing hearing loss.  He avers that 
the hearing loss he now exhibits is the result of inservice 
aggravation of the pre-existing hearing disability, including 
exposure to engines during his first period of active service 
and exposure to engines and equipment during his second.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally, Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. June 1, 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

Remand is therefore required both to provide the veteran 
notice of the law and regulations governing claims based on a 
theory of aggravation, and to allow the RO an opportunity to 
evaluate the veteran's claim in light of these changes in 
law.

Moreover, the Board notes that the veteran's last VA 
examination for audiology was conducted in March 1999.  In 
September 2001, the examiner who conducted the March 1999 VA 
examination provided review and further opinion on the 
etiology of the veteran's diagnosed hearing disabilities.  
However, it is noted that the opinions were based on the 
findings made in March 1999, rather than on current 
audiological findings.

Finally, the Board notes that the veteran provided notice of 
treatment by a specialist in September 2002.  At the time, he 
indicated that the specialist had only served to review the 
veteran's medical records, and submitted a statement 
concerning her interpretation of these test results.  She 
indicated in her September 2002 statement that she had not 
treated the veteran.  Notwithstanding, given the length of 
time between now and then, it is possible that the veteran 
has been treated there and by the VA Medical Facility.

The Board therefore finds it would be helpful to request 
records of treatment accorded the veteran for his bilateral 
hearing disability, and, in addition, to proffer the veteran 
an examination to determine the nature, extent, and etiology 
of his claimed hearing disability, including all appropriate 
clinical testing and review of the claims file-to include 
all VA and non-VA medical treatment records obtained pursuant 
to this remand.  See 38 C.F.R. § 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for bilateral 
hearing loss.  In particular, the RO must 
inform the appellant: (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for 
bilateral hearing loss, including under 
the theory of aggravation; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the appellant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should send the veteran 
another letter requesting that he 
identify all VA and non-VA health care 
providers who treated him for his 
bilateral hearing loss prior to his entry 
into service in January 1986, between 
October 1986 and November 1987, and after 
his discharge from active duty in July 
1991.  

Please explain to the veteran that we 
understand this claim has been in appeal 
for a long time, and that this 
information has been asked for before.  
Please explain to him that this 
information is necessary to help prove 
his claim of aggravation.

In cases where the physicians may no 
longer be available, the records may be 
in storage.  Therefore, it would be 
useful if he could identify the 
physicians who took over the practices or 
the hospitals with which their practices 
were associated.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran by The Otorhinolaryngology 
Associates, P.C., in Montgomery, Alabama, 
and by Amy B. Strickland, M.C.D., C.C.C.-
A, Clinical Audiologist, in Montgomery, 
Alabama.  In addition, the RO should 
request copies of any and all inpatient 
and outpatient records, to include any 
and all clinical medical records, 
accorded him at VA Medical Centers (MC) 
in Birmingham, Alabama, and any other 
VAMC the veteran may identify, from 
October 1986 to November 1987, and from 
his discharge in 1991 to the present.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should offer the veteran an 
opportunity to obtain opinions from his 
private treating health care 
professionals concerning the etiology of 
his hearing disabilities, and their 
relation to his active service.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
audiology examination, by an appropriate 
specialist, to determine the nature, 
extent, and etiology of his claimed 
bilateral hearing disability.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested ear and hearing 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to any ear 
and hearing disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all ear and hearing 
disabilities.
?	Provide an opinion as to the date of 
onset and etiology for ear and 
hearing disabilities.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it as likely as not that any 
part of the currently 
manifested hearing loss is the 
result of, was aggravated by, 
or is otherwise in any way 
causally related to, the 
veteran's periods of active 
service, including exposure to 
engine and equipment noise?

If the examiner(s) cannot so 
determine, the examiner(s) should so 
state.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for bilateral hearing loss, 
including the theory of aggravation, in 
accordance with 38 U.S.C.A. § 1111, 
Cotant, supra, Jordan, supra, Wagner, 
supra, and VAOPGCPREC 3-2003 (July 16, 
2003).  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




